Citation Nr: 0324174	
Decision Date: 09/16/03    Archive Date: 09/23/03

DOCKET NO.  00-11 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to special monthly compensation based on the need 
for the regular aid and attendance of another person or 
housebound status. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

C. B. Skinner, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1966 to 
December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision in which 
the RO denied increased ratings for the veteran's service-
connected back and left knee disabilities, as well as denied 
claims for service connection for a left foot disability 
claimed as secondary to his service-connected back and left 
knee disabilities, and for special monthly compensation based 
on the need for regular aid and attendance or being 
housebound.  The veteran submitted a notice of disagreement 
in November 1998 and a statement of the case (SOC) was issued 
in April 2000.  The veteran submitted a substantive appeal in 
May 2000.

The veteran testified during a hearing before the undersigned 
Veterans Law Judge in Washington, D.C., in April 2002.  A 
transcript of that hearing has been associated with the 
record.

In August 2002 decision, the Board denied the increased 
rating claims, and the secondary service connection claim.  
At that time, the Board also remanded to the RO the claim for 
the claim for special monthly compensation for further 
evidentiary development.  Per the Board's instruction, the RO 
obtained additional evidence, but continued the denial of the 
claim (see May 2003 supplemental SOC (SSOC)).  Hence, this 
matter has been returned to the Board for further appellate 
consideration.  




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran's service-connected disabilities include 
residuals of fractured vertebrae, T-12 and L-1, with 
demonstrable deformity; internal derangement of the left 
knee; and traumatic arthritis of the left knee.  

3.  The veteran's service-connected disabilities do not 
render him bedridden or unable to care for most of his daily 
needs without requiring the regular aid and attendance of 
another person.

4.  The veteran's combined schedular ratings equal 60 
percent, and he is not housebound in fact.


CONCLUSIONS OF LAW

1.  The criteria for an award of special monthly compensation 
based upon the need for regular aid and attendance of another 
person have not been met.  38 U.S.C.A. §§ 1114(l), 1502, 
5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.350(b), 3.352 (a) (2002).

2.  The requirements for an award of special monthly 
compensation benefits based on housebound status have not 
been met.  38 U.S.C.A. §§ 1114(s), 1502, 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.350(i) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West  2002).  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim 
(38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)), as well as the 
duty to notify the claimant what evidence will be obtained by 
whom (38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(b)).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

As evidenced by the November 2000 SOC, the August 2002 Board 
decision, and the May 2003 SSOC, the veteran and his 
representative have been furnished the pertinent laws and 
regulations governing the claim and the reasons for the 
denial of the veteran's claim.  Hence, the Board finds that 
they have been given notice of the information and evidence 
needed to substantiate the claim, and, as evidenced by 
various letters soliciting information and/or evidence (see, 
e.g., RO's January 2003 notification letter), have been 
afforded opportunities to submit such information and 
evidence.  

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by the VA, has been met.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
In the January 2003 letter, the RO informed the veteran that 
the VA would obtain any records that may support the 
veteran's claim if provided information regarding the 
custodian of the records and the approximate time frame 
covered by the records.  The RO also informed the veteran 
that it would obtain private medical records upon his written 
authorization, and that it would obtain VA medical records if 
provided the location and dates of treatment.  While that 
letter was written during the pendency of the claim for 
service connection for a right knee disorder secondary to 
service-connected disabilities (addressed therein), it 
nonetheless put the veteran on notice that, in view of the 
duties imposed by the VCAA, it obtain outstanding pertinent 
medical records, to include private medical records and VA 
medical records, if sufficient information, and, if 
necessary, authorization was provided.  That letter was cited 
to in the most recent SSOC on the issue on appeal.  

Additionally, the Board finds that all necessary development 
has been accomplished.  The veteran has been afforded the 
opportunity to offer testimony to the Board in connection 
with the claim on appeal.  He has undergone several VA 
evaluations, the reports of which are of record, and VA 
medical records have been provided and associated with the 
claims file.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been accomplished.  

Under these circumstances, the Board finds that adjudication 
of the claim on appeal at this juncture, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
claim is ready to be considered on the merits.

I.  Factual Background

Historically, in April 1993, the RO granted a total 
disability rating based on individual unemployability (TDIU) 
due to the following service-connected disabilities:  
residuals of fractured vertebrae, T-12 and L-1, with 
demonstrable deformity of the vertebral body, evaluated as 50 
percent disabling, and internal derangement of the left knee, 
evaluated as 10 percent disabling.  

In July 1997, the veteran submitted a claim for special 
monthly pension based on the need for regular aid and 
attendance, or housebound status.  In his statement, the 
veteran indicated that he could not "walk a city block," 
and that he used a "special boot and knee brace" for his 
left leg.  The veteran described his use of a back brace 
throughout the day, and a cane.  The veteran also described a 
"pinched" nerve and bone spurs in his left foot, and pain 
radiating from his lower back to his left foot.  The veteran, 
admitting that the loss of his left thumb and right index 
finger were not service-related, contended that his missing 
digits further aggravated his condition.  The RO subsequently 
ordered a VA examination.  

The veteran underwent VA examination in September 1997.  Upon 
physical examination, VA examiner ambulation with a normal 
gait and some limitation of motion of the lumbar spine.  VA 
examiner also observed the veteran's ability to toe walk and 
heel walk without difficulty.  The veteran squatted and stood 
with discomfort, but assistance was not needed.  The veteran 
could stand on one leg without assistance.  The VA examiner 
described the veteran's left knee as mildly tender to 
palpation, but otherwise ligamentously stable with no 
effusion present.  

In his November 1998 notice of disagreement, the veteran 
cited his use of a wheelchair due to back and knee 
deterioration.  The veteran also pointed to the use of braces 
for his knees and back, and difficulty dressing due to the 
braces, obesity, and the loss of his non-service-connected 
left thumb.  

The RO obtained records from the VA Medical Center (VAMC) in 
Lebanon, Pennsylvania.  In September 1997, the veteran was 
fitted for a left knee brace to relieve pressure in his left 
knee.  

The veteran submitted records from the Lebanon VAMC, 
Pennsylvania, revealing treatment of back and left knee pain 
in November 1998.  According to the notes, the veteran was 
ambulated in to the clinic by wheelchair.  The VA physician 
observed the veteran's gait as slow, with no apparent 
distress for short-distance walking.  He diagnosed 
degenerative joint disease of the left knee, and degenerative 
spurring of the lumbar spine.  

The veteran underwent VA orthopedic examination in January 
1999.  The veteran reported the inability to walk further 
than 20 to 25 feet due to back pain.  With distance walking, 
the veteran reportedly experienced increase pain in his left 
knee, requiring that he sit.  Upon physical examination, the 
VA examiner observed the veteran walk with an antalgic gait 
on the left side. There was no apparent fatigue with 
incoordination noted with a deviate gait.  The VA examiner 
diagnosed traumatic degenerative spurring of the lumbar spine 
with mild compression deformity at L-1, and traumatic 
degenerative osteoarthritis of the left knee with chronic 
left knee pain.

According to a January 1999 VA podiatric examination report, 
the veteran had a chief complaint of pain in the arches of 
both feet extending to his knees.  The veteran reported that 
the pain recurred over the past several years, and were 
diagnosed as heel spur syndrome and tarsal tunnel syndrome of 
the left leg.  The veteran also complained of back and knee 
disabilities.  The veteran indicated that he used a 
wheelchair, as it was painful to ambulate for even short 
distances.  Following clinical observation, the VA examiner 
diagnosed, inter alia, forefoot valgus deformity, 
bilaterally; plantar fasciitis, bilaterally; and tarsal 
tunnel syndrome of the left leg.  The VA examiner determined 
that there was no etiological relationship between the 
veteran's bilateral foot complaints and related diagnoses and 
his service-connected disabilities.  

The veteran returned to the Lebanon VAMC for treatment of 
bilateral foot pain in February 1999.  He had no other 
complaints.  The VA physician observed the veteran wearing a 
right knee brace.  The VA physician diagnosed, inter alia, 
osteoarthritis and bilateral tarsal tunnel syndrome.  

In his May 2000 substantive appeal, the veteran cited his use 
of bilateral knee braces and a walking boot for his left 
foot.  He noted that he no longer used the knee braces and 
boot as he began using a wheelchair for ambulation in April 
1999.

The veteran underwent VA orthopedic examination in June 2000.  
Upon clinical interview, the veteran indicated that he 
suffered traumatic amputation of his right index finger and 
left thumb during post-service industrial accidents.  The 
veteran described back pain and foot pain attributable to 
tarsal tunnel syndrome.  The veteran indicated that he used a 
wheelchair "most of the time."  The VA examiner noted that 
the veteran appeared to exaggerate his inability to move, as 
he was able to dress and undress himself without difficulty.  
The veteran inhibited all movements during examination, and 
expressed "grunts and groans" throughout all testing.  The 
VA examiner observed limitation of spinal and lower extremity 
motion, but opined that there was considerable voluntary 
inhibition of the movements.  There was no ligamentous 
instability of the left knee.  The VA examiner diagnosed mid- 
to low back pain, etiology unclear; chondromalacia patellae 
of the left knee, mild; and significant functional 
aggravation of all symptoms.

During the April 2002 Board hearing, the veteran testified 
that he had been in a wheelchair prescribed by VA doctors 
since 1994, and he could not ambulate without the use of a 
wheelchair.  The veteran stated that he could not "lift 
anything," but denied that a doctor gave weight restrictions 
on his lifting.  He described his typical daily schedule of 
rising in the morning and sitting in his wheelchair, 
switching to a recliner chair, and watching television for 
the remainder of the day.  The veteran described warming 
frozen meals in the microwave and friends helping him with 
chores.  The veteran felt he could not protect himself 
sitting in a wheelchair, immobilized.  He needed assistance 
to put on his socks and shoes, as he could not bend.  He 
testified that he required assistance in fastening his belts, 
zipping his zippers, putting on his shirts, and showering.  
The veteran's representative indicated that he would provide 
a report from the veteran's treating VA physician.

In May 2002, the veteran's treating VA physician at the VA 
Outpatient Clinic (VAOPC) in Camp Hill, Pennsylvania, 
submitted a completed examination form for housebound status 
or permanent need for regular aid and attendance.  In the 
form, the VA physician indicated that the veteran's 
complaints included the low back, bilateral knee, legs, and 
ankles.  He added that the veteran was wheelchair bound.  He 
observed restricted movements of the veteran's ankles, knees, 
and hips.  The VA physician observed that the veteran could 
stand for five minutes only, and walk up to 15 feet without 
difficulty.  He added that the veteran had a tendency to fall 
and poor balance.  The VA physician noted that there were no 
restrictions of the spine, trunk, and neck.  The VA physician 
reported that the veteran could not cook or prepare his own 
food, and the veteran needed help to travel beyond his home, 
clean his home, bath, and dress.

As noted above, in August 2002, the Board denied an increased 
rating for internal derangement of the left knee and 
traumatic arthritis of the left knee, evaluated as 10 percent 
disabling, respectively.  In addition, the Board determined 
that an evaluation in excess of 50 percent for residuals of a 
fracture of the T-12 and L-1 vertebrae was not warranted.  
The Board also denied service connection for bone spurs and 
arthritis of the left foot, claimed as secondary to service-
connected back and left knee disabilities.

The veteran underwent VA orthopedic examination in April 
2003.  The VA examiner indicated a review of the claims file.  
The VA examiner concluded that it was unlikely that the 
veteran's right knee chondromalacia patella was secondary to 
the veteran's service-connected back and left knee 
disabilities.  According to the VA examiner, the veteran was 
not incapacitated in his ability to care for himself without 
the assistance of another person.

The VA underwent VA examination in April 2003 to determine 
whether his service-connected disabilities rendered him in 
need of regular aid and attendance or housebound.  The VA 
examiner indicated a review of the veteran's claims file.  
Upon clinical interview, the veteran indicated that he lived 
alone, and was dependent on his son until his son was 
incarcerated.  The veteran stated that he had friends and 
relatives to help him daily in preparation of meals and 
dressing.  The veteran mentioned that, after he was delivered 
by a friend, he wheeled himself to the clinic in his 
wheelchair.  The veteran admitted that, if the need arose, he 
could leave his home, either by cane or by wheelchair, in the 
case of a fire or hazard to his daily environment.  The 
veteran denied any period of being bedridden.  The veteran 
also reported bilateral syndrome of both feet, thus wishing 
to use the wheelchair versus walking.  The VA examiner noted 
that the veteran's service-connected back incapacitated him 
somewhat in walking.  The veteran walked with a staggered 
gait using a single-point cane, and could do so up to 15 feet 
without significant pain.  The VA examiner determined that 
the veteran had good strength in both hands.  The veteran did 
report functional restrictions of the upper extremity, with 
reference to putting on slacks or pants, but the VA examiner 
determined that the restrictions could be alleviated by using 
a reacher.  The VA examiner noted that the veteran had the 
ability to feed himself.  The veteran had difficulty 
fastening buttons, but was able to use other types of 
fasteners.  The VA examiner determined that the veteran could 
engage in bathing, shaving, and toileting on his own.  The VA 
examiner concluded that deficits of weight-bearing were 
related to the veteran's complaints of bilateral foot pain.  
Finally, the VA examiner determined that the veteran was less 
likely in need of having an aide or attendance of someone if 
he had the equipment, such s a reacher, to help don his 
clothes, and the veteran could live on his own sufficiently.  



II.  Analysis

Special monthly compensation is payable when the veteran, as 
a result of service-connected disability, is so helpless as 
to be in need of regular aid and attendance.  38 U.S.C.A. 
§ 1114(l); 38 C.F.R. § 3.350(b).  The criteria for 
determining that a veteran is so helpless as to be in need of 
regular aid and attendance are contained in 38 C.F.R. 
§ 3.352(a); 38 C.F.R. § 3.350(b)(3).

Factors to be considered in determining the need for regular 
aid and attendance include the inability of the veteran to 
dress or undress himself, or to keep himself ordinarily clean 
and presentable; the frequent need of adjustment of any 
special prosthetic or orthopedic appliances which by reason 
of the particular disability cannot be done without aid; the 
inability of the veteran to feed himself through loss of 
coordination of upper extremities or through extreme 
weakness, the inability to attend to the wants of nature; or 
physical or mental incapacity which requires care or 
assistance on a regular basis to protect the veteran from the 
hazards or dangers incident to his daily environment.  
"Bedridden" will be a proper basis for the determination.  
Not all of the disabling conditions listed above are required 
to exist before a favorable decision will be made, but the 
particular personal functions which the veteran is unable to 
perform should be considered in connection with his condition 
as a whole.  It is only necessary to establish that the 
veteran is so helpless as to need regular aid and attendance, 
not that there be a constant need.  The determination that 
the veteran is so helpless as to be in need of regular aid 
and attendance will not be based solely upon an opinion that 
the veteran's condition is such as would require him to be in 
bed.  It must be based on the actual requirement of personal 
assistance from others.  38 C.F.R. § 3.352(a).

In Turco v. Brown, 9 Vet. App. 222 (1996), the United States 
Court of Veterans Appeals (the United States Court of Appeals 
for Veterans Claims since March 1, 1999) held that it was 
mandatory for the VA to consider the enumerated factors under 
38 C.F.R. § 3.352(a); that eligibility required at least 1 of 
the enumerated factors to be present; and that, because the 
regulation provides that the "particular personal function" 
which the veteran is unable to perform should be considered 
in connection with his condition as a whole, the "particular 
personal function" must be one of the enumerated factors. 

Special monthly compensation is also payable when the veteran 
has a single service-connected disability rating of 100 
percent and has either (1) an additional service-connected 
disability or disabilities independently rated at 60 percent, 
separate and distinct from the 100 percent service-connected 
disability and involving different parts of the body; or (2) 
permanently housebound by reason of service-connected 
disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. 
§ 3.350(i)(1),(2).  The "housebound" requirement is met 
when the veteran is substantially confined as a direct result 
of service-connected disabilities to his dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical areas, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his lifetime.  38 C.F.R. § 3.350 (i)(2).

Following a review of the evidence of record, the Board finds 
that the criteria for special monthly compensation based on 
the need for the regular aid and attendance of another person 
or housebound status are not met.

The evidence of record does not reflect service-connected 
disabilities so severe that they require regular aid and 
attendance.  The evidence of record suggests that the veteran 
could choose to keep himself ordinarily clean, as determined 
by the April 2003 VA examiner.  The April 2003 VA examiner 
opined that the veteran could engage in bathing and shaving 
on his own.  In addition, the April 2003 VA examiner 
determined that the veteran is capable of dress or undress if 
provided an assistive device, such as a reacher.  While the 
veteran reported needing assistance in buttoning, this would 
not render him incapable of dressing himself as he could use 
alternative fasteners (see the April 2003 VA examination 
report).  

The veteran has not suggested, or complained of, an inability 
to feed himself or an inability to attend to the wants of 
nature.  The April 2003 VA examiner determined that the 
veteran could feed himself and could toilet on his own.  
Furthermore, the veteran's disability picture does not 
suggest a physical or mental incapacity that would require 
care or assistance on a regular basis to protect him from the 
hazards or dangers incident to his daily environment.  During 
his April 2003 VA examination, the veteran admitted that, in 
the case of a fire or hazard to his daily environment, he 
could leave his home, by either cane or wheelchair.  This 
evidence also supports the finding that the veteran is not 
bedridden.  While the veteran may require the assistance of 
another person for certain household chores, the evidence of 
record does not demonstrate a need for assistance to perform 
personal care functions suggested by the applicable criteria.  

The Board acknowledges the May 2002 report from a VA 
physician at the Camp Hill VAOPC, and his determination that 
the veteran could not bathe or dress on his own.  However, 
the Board finds that this opinion does not persuasively 
establish the veteran's need for aid and attendance in 
bathing and dressing, as the VA physician did not provide a 
clinical and/or factual basis for the determination.  
Furthermore, the VA physician did not indicate a review of 
the claims file or separate restrictions caused by non-
service connected conditions, such as the veteran's amputated 
digits and bilateral foot condition.  In short, the Board 
finds that the April 2003 VA medical opinion that 
specifically determines that the veteran is capable of 
dressing and bathing on his own, is based upon a review of 
the record, and is supported by specific reasons and bases.  
Thus, the Board finds that the April 2003 VA medical opinion 
is the most persuasive medical evidence on the question of 
the veteran of whether the veteran has the ability to dress 
or undress himself, or to keep himself ordinarily clean and 
presentable.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) ("It is the responsibility of the BVA to assess the 
credibility and weight to be given the evidence") (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  

The remaining enumerated factor is "a frequent need of 
adjustment of any special prosthetic or orthopedic appliances 
which by reason of the particular disability cannot be done 
without aid."  38 C.F.R. § 3.352(a).  In that regard, the 
record reflects that the veteran has used a variety of 
prosthetic or orthopedic items, including knee braces, a back 
brace, a wheelchair, a cane, and an orthopedic boot.  
However, there is no contention that the veteran has frequent 
need of for adjustment of those items, or is unable to adjust 
the items on his own.  Furthermore, as it concerns the 
veteran's use of a wheelchair and cane, the April 2003 VA 
examiner determined that weight-bearing pain necessitating 
ambulatory supports were related the veteran's non-service-
connected bilateral foot disorder, not his service-connected 
disabilities.  There is no contrary opinion of record.

Moreover, the Board finds that the veteran is not eligible 
for special monthly compensation at the housebound rate.  The 
veteran's service connected disabilities have a combined 
rating of 60 percent, and the veteran has not shown that his 
service-connected disabilities alone substantially confine 
him to his home or immediate premises.  As cited above, if an 
emergency arose, the veteran is capable of leaving his home 
either by cane or wheelchair.

For all the foregoing reasons, the claim for special monthly 
compensation based on the need for the regular aid and 
attendance of another person or housebound status must be 
denied.  The Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the competent evidence weighs against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1990).




ORDER

Special monthly compensation based on the need for the 
regular aid and attendance of another person or housebound 
status is denied.




	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

